         Case 18-34526 Document 172-1 Filed in TXSB on 11/20/19 Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:                                         §
ANTHONY PIGGUE                                 §       CASE NO. 18-34526
     DEBTOR.                                   §       (Chapter 7)
                                               §

                            ORDER APPROVING COMPROMISE
                                 (Relates to Docket No. __)

         The Court has considered the Trustee’s Motion for Authority to Compromise Controversies
Pursuant to Rule 9019(a) (the “Motion”)(Docket No. ____) filed by Christopher Murray (“Trustee”),
any objections or responses filed in respect of the application, and the record in this case. The Court
finds that (a) notice of the motion was adequate; (b) the relief sought is in the best interest of the
estate; (c) no objections or responses were filed to the Motion; (d) the compromises are fair and
reasonable and reflect the reasonable business judgment of the trustee; (e) the parties to the
compromises negotiated at arm’s length and in good faith; and (f) good cause exists to grant the relief
requested in the Motion. Accordingly, it is hereby:
        ORDERED that the Trustee is authorized to execute the Mediated Settlement Agreement
dated October 22, 2019 between the Trustee and Karon G. Barbee (“Agreement”) and each are
directed to take all necessary actions to consummate the terms of the Agreement; and it is further

         ORDERED that the Clerk of the Court is directed to close Adversary Proceeding No. 18-
06007.


ZZZ
